1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 IN THE MATTER OF THE ESTATE
 8 OF RISDON F. MITCHELL,

 9 ISAAC MITCHELL,

10          Plaintiff-Appellant,

11 v.                                                                           NO. 29,700

12   JOBY WALLACE, LAWRENCE MITCHELL,
13   CO-REPRESENTATIVES OF THE ESTATE OF
14   RISDON F. MITCHELL AND THE ANNIE PEARL
15   MITCHELL AND RISDON F. MITCHELL TRUST,

16          Defendants-Appellees.


17 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
18 Alan M. Malott , District Judge

19 Isaac Mitchell
20 Albuquerque, NM

21 Pro Se Appellant

22 Hurley, Toevs, Styles, Hamblin & Panter, P.A.
23 Albuquerque, NM

24 for Appellees
 1                            MEMORANDUM OPINION

 2 WECHSLER, Judge.

 3        Summary affirmance in part and dismissal in part was proposed for the reasons

 4 stated in the notice of proposed disposition. No memorandum opposing summary

 5 affirmance in part and dismissal in part has been filed, and the time for doing so has

 6 expired.

 7        Affirmed in part and dismissed in part.

 8        IT IS SO ORDERED.



 9                                                  ______________________________
10                                                  JAMES J. WECHSLER, Judge

11 WE CONCUR:



12 __________________________________
13 MICHAEL D. BUSTAMANTE, Judge



14 __________________________________
15 TIMOTHY L. GARCIA, Judge




                                             2